I think that the question submitted to us, namely, whether the third defense interposed by the defendant is good in law upon its face to constitute a defense, should be directly decided. It is true that where there is a defect in the plaintiff's complaint, he is not in a position to assail the sufficiency of his opponent's answer. But the defendant may waive defects in the complaint by omitting to call attention to them, or in not having questions with reference thereto certified to this court to be answered. (Code C.P. § 190, subd. 2.)
The plaintiff does not count upon any express agreement or contract, but upon a claim founded wholly upon church laws or customs. The defense is that the plaintiff himself, prior to the commencement of this action, brought suit against the defendant for the same cause in the Metropolitan Court of the diocese, that being an ecclesiastical court possessing jurisdiction as such over the parties and the subject-matter of the controversy; that the cause was duly heard in that court and decided. The precise question is, whether such a defense to such a cause of action or claim is good in law. Judge BRADLEY, in the court below, conceded that the plaintiff was bound by the determination of that tribunal so far as related to the *Page 101 
matter of discipline and ecclesiastical rules, laws and customs of church government; and when rights of property are dependent upon the questions of doctrine, discipline or church government, the civil court will treat the determination made in the highest tribunal within the church as controlling. (Watson v. Jones,
13 Wall. 679; Connitt v. R.P.D. Church of New Prospect,54 N.Y. 551.)
But he was of the opinion that that tribunal did not have jurisdiction to determine other civil and temporal rights. We need not question this rule. As we have seen, the plaintiff has alleged no express contract. He claims under some custom or law of the church that he should be paid a salary, as a priest, of a thousand dollars per year, by the bishop. Here the plaintiff asks the civil courts to examine and pass upon questions growing out of his relations to the church and the bishop, as one of the priests of the diocese.
In such a case, when it appears that the whole controversy had once been submitted by the parties to the ecclesiastical tribunal which the church itself has organized for that purpose, the civil courts are justified in refusing to proceed any further. The decision of the church judicatory may and should then be treated as a bar to the action and a good defense in law.
When an individual joins an incorporated club or legally organized body with power to make laws and rules for its own government, and for the regulation of the conduct of its members, the member becomes bound by those laws and rules, and a decision by the body or a duly constituted committee proceeding according to judicial forms touching his rights or relations as a member, is binding upon the courts.
A priest or minister of any church by assuming that relation necessarily subjects his conduct in that capacity to the laws and customs of the ecclesiastical body from which he derives his office and in whose name he exercises his functions, and when he submits questions concerning his rights, duties and obligations as such priest or minister to the proper church judicatory, and they have been heard and decided according to the prescribed forms, such decision is binding upon him and will *Page 102 
be respected by the civil courts. The decisions of the courts in this country are substantially in accordance with this view. (Inre Haebler v. N.Y. Produce Exchange, 149 N.Y. 414; People exrel. Johnson v. N.Y. Produce Exchange, 149 N.Y. 401; O'Hara
v. Stack, 90 Penn. St. 477; Stack v. O'Hara,
98 Penn. St. 213; Tuigg v. Sheehan, 101 Penn. St. 363; Kerr's Appeal,
89 Penn. St. 97; Rose v. Vertin, 46 Mich. 457; Chase v.Cheney, 58 Ill. 509; People ex rel. Meads v. McDonough,8 App. Div. 591.)
He can always insist, of course, that his civil or property rights as an individual or citizen shall be determined according to the law of the land, but his relations, rights and obligations arising from his position as a member of some religious body may be determined according to the laws and procedure enacted by that body for such purpose.
The question should be answered in the negative and the judgment reversed, and the demurrer overruled, with costs.
VANN and HAIGHT, JJ., read for reversal of judgment and overruling of demurrer to the third defense, with costs, and for answering in the negative the question certified; PARKER, Ch. J., O'BRIEN and BARTLETT, JJ., concur with both opinions; MARTIN, J., concurs with VANN, J.; GRAY, J., absent.
Judgment reversed, etc.